 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     CARL J. CIESLIKOWSKI and CATHY                Case No.: 5:17-cv-0562-MRW
11   L. CIESLIKOWSKI,
                                                   Assigned to the Honorable
12                Plaintiff,                       Michael R. Wilner
13         vs.                                     [PROPOSED] JUDGMENT IN A
14
                                                   CIVIL ACTION
     FCA US LLC., a Delaware Limited
15   Liability Company, and DOES 1 through
     10, inclusive,
16
17                Defendants.

18
19
20
21
     THE COURT HAS ORDERED THAT:
22
           Plaintiffs Carl J. Cieslikowski and Cathy Cieslikowski (“Plaintiffs”) recover
23
     from the Defendant FCA US LLC (“Defendant”) the amount of One Hundred
24
     Sixteen Thousand Six-Hundred Twenty-Six Dollars and 44/100 ($116,626.44),.
25
     Additionally, Plaintiffs are required to return the subject vehicle to Defendant or its
26
     authorized dealerships on or before June 17, 2019. Payment to Plaintiffs shall follow
27
     within 24-hours.
28


                               STIPULATION RE: ENTRY OF JUDGMENT
 1         Plaintiffs additionally shall recover from Defendant costs and fees in the
 2   amount of $13,378.20.
 3         This action was tried by a jury with Judge Michael R. Wilner presiding, and
 4   the jury has rendered a verdict.
 5
 6
 7                May 24, 2019
           Date: _______________                        /s/ Judge Wilner
 8                                                    ______________________
                                                      XXXXXXXXXXXXXXX
                                                      Signature of the clerk or Deputy Clerk
 9
                                                    U.S. Magistrate Judge
10
                                                    Michael R. Wilner
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             STIPULATION RE: ENTRY OF JUDGMENT
